DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qiu et al (WO2017/116820).
Regarding claim 1, Qiu et al disclose a composition comprising at least one semiconducting light emitting nanoparticle, a polymer, and a poly siloxane,
characterized in that the nanoparticle comprises at least a core, optionally one or more shell layers [see page 6, lines 34-37],
wherein the polymer comprises at least an attaching group selected from one or more of the group consisting of phosphine groups, phosphine oxide groups, phosphate groups, phosphonate groups, thiol groups, carboxyl groups, hetero cyclic groups, silane groups, sulfonic acids, hydroxyl groups, and phosphonic acids, preferably a phosphonate group, a phosphate group, a carboxyl group, and a thiol group, more preferably a phosphate group represented by the following chemical formula (I),

    PNG
    media_image1.png
    136
    203
    media_image1.png
    Greyscale

and
a 1st repeating unit1 represented by following chemical formula (II); (III), (IV), (V), (VI), (VII) or (VIII) [see page 13, the formula reproduced below, wherein the repeating unit is of chemical formula (III)],

    PNG
    media_image3.png
    694
    334
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    383
    543
    media_image4.png
    Greyscale

wherein 
R1 is identical or different at each occurrence, selected from one or more member of the group consisting of a linear alkylene group or alkoxylene group having 1 to 40 carbon atoms, preferably 1 to 25 carbon atoms, more preferably 1 to 15 carbon atoms, a branched alkylene group or alkoxylene group having 3 to 40 carbon atoms, preferably 3 to 25 carbon atoms, more preferably 1 to 15 carbon atoms, a cycloalkane group having 3 to 40 carbon atoms, preferably 3 to 25 carbon atoms, more preferably 3 to 15 carbon atoms, an alkenylene group having 2 to 40 carbon atoms, preferably 2 to 25 carbon atoms, an arylene group having 3 to 40 carbon atoms, preferably 3 to 25 carbon atoms, a hetero arylene group having 3 to 40 carbon atoms, preferably 3 to 25 carbon atoms, and an aralkyl group having 4 to 40 carbon atoms, preferably 4 to 25 carbon atoms, which may in each case be substituted by one or more radicals Ra, where one or more non-adjacent CH2 groups may be replaced by RaC=CRa, C≡C, Si(Ra)2, Ge(Ra)2, Sn(Ra)2, C=O, C=S, C=Se, C=NRa, P(=O)(Ra), SO, SO2, NRa, OS, or CONRa and where one or more H atoms may be replaced by D, F, Cl, Br, I, CN or NO2, or an aromatic or heteroaromatic ring system having 5 to 60 aromatic ring atoms, which may be substituted by one or more radicals Ra,
Ra is at each occurrence, identically or differently, H, D, or an alkyl group having 1 to 20 carbon atoms, cyclic alkyl or alkoxy group having 3 to 40 carbon atoms, an aromatic ring system having 5 to 60 carbon ring atoms, or a hetero aromatic ring system having 5 to 60 carbon atoms, wherein H atoms may be replaced by D, F, Cl, Br, I; two or more adjacent substituents Ra may also form a mono- or polycyclic, aliphatic, aromatic or heteroaromatic ring system with one another;
R2 is identical or different at each occurrence, selected from one or more member of the group consisting of a linear alkylene group or alkoxylene group having 1 to 40 carbon atoms, preferably 1 to 25 carbon atoms, more preferably 1 to 15 carbon atoms, a branched alkylene group or alkoxylene group having 3 to 40 carbon atoms, preferably 3 to 25 carbon atoms, more preferably 1 to 15 carbon atoms, a cycloalkane group having 3 to 40 carbon atoms, preferably 3 to 25 carbon atoms, more preferably 3 to 15 carbon atoms, an alkenylene group having 2 to 40 carbon atoms, preferably 2 to 25 carbon atoms, an arylene group having 3 to 40 carbon atoms, preferably 3 to 25 carbon atoms, a hetero arylene group having 3 to 40 carbon atoms, preferably 3 to 25 carbon atoms, and an aralkyl group having 4 to 40 carbon atoms, preferably 4 to 25 carbon atoms, which may in each case be substituted by one or more radicals Ra, where one or more non-adjacent CH2 groups may be replaced by RaC=CRa, C≡C, Si(Ra)2, Ge(Ra)2, Sn(Ra)2, C=O, C=S, C=Se, C=NRa, P(=O)(Ra), SO, SO2, NRa, OS, or CONRa and where one or more H atoms may be replaced by D, F, Cl, Br, I, CN or NO2, or an aromatic or heteroaromatic ring system having 5 to 60 aromatic ring atoms, which may be substituted by one or more radicals Ra;
R3 is identical or different at each occurrence, selected from one or more member of the group consisting of a linear alkylene group or alkoxylene group having 1 to 40 carbon atoms, preferably 1 to 25 carbon atoms, more preferably 1 to 15 carbon atoms, a branched alkylene group or alkoxylene group having 3 to 40 carbon atoms, preferably 3 to 25 carbon atoms, more preferably 1 to 15 carbon atoms, a cycloalkane group having 3 to 40 carbon atoms, preferably 3 to 25 carbon atoms, more preferably 3 to 15 carbon atoms, an alkenylene group having 2 to 40 carbon atoms, preferably 2 to 25 carbon atoms, an arylene group having 3 to 40 carbon atoms, preferably 3 to 25 carbon atoms, a hetero arylene group having 3 to 40 carbon atoms, preferably 3 to 25 carbon atoms, and an aralkyl group having 4 to 40 carbon atoms, preferably 4 to 25 carbon atoms, which may in each case be substituted by one or more radicals Ra, where one or more non-adjacent CH2 groups may be replaced by RaC=CRa, C≡C, Si(Ra)2, Ge(Ra)2, Sn(Ra)2, C=O, C=S, C=Se, C=NRa, P(=O)(Ra), SO, SO2, NRa, OS, or CONRa and where one or more H atoms may be replaced by D, F, Cl, Br, I, CN or NO2, or an aromatic or heteroaromatic ring system having 5 to 60 aromatic ring atoms, which may be substituted by one or more radicals Ra;
R4 is identical or different at each occurrence, selected from one or more member of the group consisting of a linear alkylene group or alkoxylene group having 1 to 40 carbon atoms, preferably 1 to 25 carbon atoms, more preferably 1 to 15 carbon atoms, a branched alkylene group or alkoxylene group having 3 to 40 carbon atoms, preferably 3 to 25 carbon atoms, more preferably 1 to 15 carbon atoms, a cycloalkane group having 3 to 40 carbon atoms, preferably 3 to 25 carbon atoms, more preferably 3 to 15 carbon atoms, an alkenylene group having 2 to 40 carbon atoms, preferably 2 to 25 carbon atoms, an arylene group having 3 to 40 carbon atoms, preferably 3 to 25 carbon atoms, a hetero arylene group having 3 to 40 carbon atoms, preferably 3 to 25 carbon atoms, and an aralkyl group having 4 to 40 carbon atoms, preferably 4 to 25 carbon atoms, which may in each case be substituted by one or more radicals Ra, where one or more non-adjacent CH2 groups may be replaced by RaC=CRa, C≡C, Si(Ra)2, Ge(Ra)2, Sn(Ra)2, C=O, C=S, C=Se, C=NRa, P(=O)(Ra), SO, SO2, NRa, OS, or CONRa and where one or more H atoms may be replaced by D, F, Cl, Br, I, CN or NO2, or an aromatic or heteroaromatic ring system having 5 to 60 aromatic ring atoms, which may be substituted by one or more radicals Ra;
R5 is a hydrogen atom, or methylene;
R6 is identical or different at each occurrence, selected from one or more member of the group consisting of a linear alkylene group or alkoxylene group having 1 to 40 carbon atoms, preferably 1 to 25 carbon atoms, more preferably 1 to 15 carbon atoms, a branched alkylene group or alkoxylene group having 3 to 40 carbon atoms, preferably 3 to 25 carbon atoms, more preferably 1 to 15 carbon atoms, a cycloalkane group having 3 to 40 carbon atoms, preferably 3 to 25 carbon atoms, more preferably 3 to 15 carbon atoms, an alkenylene group having 2 to 40 carbon atoms, preferably 2 to 25 carbon atoms, an arylene group having 3 to 40 carbon atoms, preferably 3 to 25 carbon atoms, a hetero arylene group having 3 to 40 carbon atoms, preferably 3 to 25 carbon atoms, and an aralkyl group having 4 to 40 carbon atoms, preferably 4 to 25 carbon atoms, which may in each case be substituted by one or more radicals Ra, where one or more non-adjacent CH2 groups may be replaced by RaC=CRa, C≡C, Si(Ra)2, Ge(Ra)2, Sn(Ra)2, C=O, C=S, C=Se, C=NRa, P(=O)(Ra), SO, SO2, NRa, OS, or CONRa and where one or more H atoms may be replaced by D, F, Cl, Br, I, CN or NO2, or an aromatic or heteroaromatic ring system having 5 to 60 aromatic ring atoms, which may be substituted by one or more radicals Ra;
“*” represents a connecting point; “n” is an integer, preferably n is 1 to 1000, preferably 5 to 500, more preferably 10 to 100,
and
wherein the poly siloxane preferably is an organo polysiloxane [see page 9, line 36 to page 10, line 2], more preferably the polysiloxane comprises at least a silsesquioxane unit represented by following chemical formula (IX):
(R7SiO1.5-)x 	-	(IX)
wherein R7 is identical or different at each occurrence, selected from one or more member of the group consisting of a linear alkylene group or alkoxylene group having 1 to 40 carbon atoms, preferably 1 to 25 carbon atoms, more preferably 1 to 15 carbon atoms, a branched alkylene group or alkoxylene group having 3 to 40 carbon atoms, preferably 3 to 25 carbon atoms, more preferably 1 to 15 carbon atoms, a cycloalkane group having 3 to 40 carbon atoms, preferably 3 to 25 carbon atoms, more preferably 3 to 15 carbon atoms, an alkenylene group having 2 to 40 carbon atoms, preferably 2 to 25 carbon atoms, an arylene group having 3 to 40 carbon atoms, preferably 3 to 25 carbon atoms, a hetero arylene group having 3 to 40 carbon atoms, preferably 3 to 25 carbon atoms, and an aralkyl group having 4 to 40 carbon atoms, preferably 4 to 25 carbon atoms, which may in each case be substituted by one or more radicals Ra, where one or more non-adjacent CH2 groups may be replaced by RaC=CRa, C≡C, Si(Ra)2, Ge(Ra)2, Sn(Ra)2, C=O, C=S, C=Se, C=NRa, P(=O)(Ra), SO, SO2, NRa, OS, or CONRa and where one or more H atoms may be replaced by D, F, Cl, Br, I, CN or NO2, or an aromatic or heteroaromatic ring system having 5 to 60 aromatic ring atoms, which may be substituted by one or more radicals Ra,
Ra is at each occurrence, identically or differently, H, D, or an alkyl group having 1 to 20 carbon atoms, cyclic alkyl or alkoxy group having 3 to 40 carbon atoms, an aromatic ring system having 5 to 60 carbon ring atoms, or a hetero aromatic ring system having 5 to 60 carbon atoms, wherein H atoms may be replaced by D, F, Cl, Br, I; two or more adjacent substituents Ra may also form a mono- or polycyclic, aliphatic, aromatic or heteroaromatic ring system with one another,
the symbol x is an integer, preferably x is in the range from 1 to 1000, more preferably from 5 to 500, even more preferably  from 5 to 100.
Regarding claim 2, Qiu et al disclose the composition according to claim 1, furthermore wherein the polymer2 further comprising a 2nd repeating unit represented by following chemical formula (II); (III), (IV), (V), (VI), (VII) and (VIII) [see page 13, the formula reproduced below, wherein the second repeating unit is of chemical formula (II)], 

    PNG
    media_image3.png
    694
    334
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    383
    543
    media_image4.png
    Greyscale

wherein 
R1 is identical or different at each occurrence, selected from one or more member of the group consisting of a linear alkylene group or alkoxylene group having 1 to 40 carbon atoms, preferably 1 to 25 carbon atoms, more preferably 1 to 15 carbon atoms, a branched alkylene group or alkoxylene group having 3 to 40 carbon atoms, preferably 3 to 25 carbon atoms, more preferably 1 to 15 carbon atoms, a cycloalkane group having 3 to 40 carbon atoms, preferably 3 to 25 carbon atoms, more preferably 3 to 15 carbon atoms, an alkenylene group having 2 to 40 carbon atoms, preferably 2 to 25 carbon atoms, an arylene group having 3 to 40 carbon atoms, preferably 3 to 25 carbon atoms, a hetero arylene group having 3 to 40 carbon atoms, preferably 3 to 25 carbon atoms, and an aralkyl group having 4 to 40 carbon atoms, preferably 4 to 25 carbon atoms, which may in each case be substituted by one or more radicals Ra, where one or more non-adjacent CH2 groups may be replaced by RaC=CRa, C≡C, Si(Ra)2, Ge(Ra)2, Sn(Ra)2, C=O, C=S, C=Se, C=NRa, P(=O)(Ra), SO, SO2, NRa, OS, or CONRa and where one or more H atoms may be replaced by D, F, Cl, Br, I, CN or NO2, or an aromatic or heteroaromatic ring system having 5 to 60 aromatic ring atoms, which may be substituted by one or more radicals Ra,
Ra is at each occurrence, identically or differently, H, D, or an alkyl group having 1 to 20 carbon atoms, cyclic alkyl or alkoxy group having 3 to 40 carbon atoms, an aromatic ring system having 5 to 60 carbon ring atoms, or a hetero aromatic ring system having 5 to 60 carbon atoms, wherein H atoms may be replaced by D, F, Cl, Br, I; two or more adjacent substituents Ra may also form a mono- or polycyclic, aliphatic, aromatic or heteroaromatic ring system with one another;
R2 is identical or different at each occurrence, selected from one or more member of the group consisting of a linear alkylene group or alkoxylene group having 1 to 40 carbon atoms, preferably 1 to 25 carbon atoms, more preferably 1 to 15 carbon atoms, a branched alkylene group or alkoxylene group having 3 to 40 carbon atoms, preferably 3 to 25 carbon atoms, more preferably 1 to 15 carbon atoms, a cycloalkane group having 3 to 40 carbon atoms, preferably 3 to 25 carbon atoms, more preferably 3 to 15 carbon atoms, an alkenylene group having 2 to 40 carbon atoms, preferably 2 to 25 carbon atoms, an arylene group having 3 to 40 carbon atoms, preferably 3 to 25 carbon atoms, a hetero arylene group having 3 to 40 carbon atoms, preferably 3 to 25 carbon atoms, and an aralkyl group having 4 to 40 carbon atoms, preferably 4 to 25 carbon atoms, which may in each case be substituted by one or more radicals Ra, where one or more non-adjacent CH2 groups may be replaced by RaC=CRa, C≡C, Si(Ra)2, Ge(Ra)2, Sn(Ra)2, C=O, C=S, C=Se, C=NRa, P(=O)(Ra), SO, SO2, NRa, OS, or CONRa and where one or more H atoms may be replaced by D, F, Cl, Br, I, CN or NO2, or an aromatic or heteroaromatic ring system having 5 to 60 aromatic ring atoms, which may be substituted by one or more radicals Ra;
R3 is identical or different at each occurrence, selected from one or more member of the group consisting of a linear alkylene group or alkoxylene group having 1 to 40 carbon atoms, preferably 1 to 25 carbon atoms, more preferably 1 to 15 carbon atoms, a branched alkylene group or alkoxylene group having 3 to 40 carbon atoms, preferably 3 to 25 carbon atoms, more preferably 1 to 15 carbon atoms, a cycloalkane group having 3 to 40 carbon atoms, preferably 3 to 25 carbon atoms, more preferably 3 to 15 carbon atoms, an alkenylene group having 2 to 40 carbon atoms, preferably 2 to 25 carbon atoms, an arylene group having 3 to 40 carbon atoms, preferably 3 to 25 carbon atoms, a hetero arylene group having 3 to 40 carbon atoms, preferably 3 to 25 carbon atoms, and an aralkyl group having 4 to 40 carbon atoms, preferably 4 to 25 carbon atoms, which may in each case be substituted by one or more radicals Ra, where one or more non-adjacent CH2 groups may be replaced by RaC=CRa, C≡C, Si(Ra)2, Ge(Ra)2, Sn(Ra)2, C=O, C=S, C=Se, C=NRa, P(=O)(Ra), SO, SO2, NRa, OS, or CONRa and where one or more H atoms may be replaced by D, F, Cl, Br, I, CN or NO2, or an aromatic or heteroaromatic ring system having 5 to 60 aromatic ring atoms, which may be substituted by one or more radicals Ra;
R4 is identical or different at each occurrence, selected from one or more member of the group consisting of a linear alkylene group or alkoxylene group having 1 to 40 carbon atoms, preferably 1 to 25 carbon atoms, more preferably 1 to 15 carbon atoms, a branched alkylene group or alkoxylene group having 3 to 40 carbon atoms, preferably 3 to 25 carbon atoms, more preferably 1 to 15 carbon atoms, a cycloalkane group having 3 to 40 carbon atoms, preferably 3 to 25 carbon atoms, more preferably 3 to 15 carbon atoms, an alkenylene group having 2 to 40 carbon atoms, preferably 2 to 25 carbon atoms, an arylene group having 3 to 40 carbon atoms, preferably 3 to 25 carbon atoms, a hetero arylene group having 3 to 40 carbon atoms, preferably 3 to 25 carbon atoms, and an aralkyl group having 4 to 40 carbon atoms, preferably 4 to 25 carbon atoms, which may in each case be substituted by one or more radicals Ra, where one or more non-adjacent CH2 groups may be replaced by RaC=CRa, C≡C, Si(Ra)2, Ge(Ra)2, Sn(Ra)2, C=O, C=S, C=Se, C=NRa, P(=O)(Ra), SO, SO2, NRa, OS, or CONRa and where one or more H atoms may be replaced by D, F, Cl, Br, I, CN or NO2, or an aromatic or heteroaromatic ring system having 5 to 60 aromatic ring atoms, which may be substituted by one or more radicals Ra;
R5 is a hydrogen atom, or methylene;
R6 is identical or different at each occurrence, selected from one or more member of the group consisting of a linear alkylene group or alkoxylene group having 1 to 40 carbon atoms, preferably 1 to 25 carbon atoms, more preferably 1 to 15 carbon atoms, a branched alkylene group or alkoxylene group having 3 to 40 carbon atoms, preferably 3 to 25 carbon atoms, more preferably 1 to 15 carbon atoms, a cycloalkane group having 3 to 40 carbon atoms, preferably 3 to 25 carbon atoms, more preferably 3 to 15 carbon atoms, an alkenylene group having 2 to 40 carbon atoms, preferably 2 to 25 carbon atoms, an arylene group having 3 to 40 carbon atoms, preferably 3 to 25 carbon atoms, a hetero arylene group having 3 to 40 carbon atoms, preferably 3 to 25 carbon atoms, and an aralkyl group having 4 to 40 carbon atoms, preferably 4 to 25 carbon atoms, which may in each case be substituted by one or more radicals Ra, where one or more non-adjacent CH2 groups may be replaced by RaC=CRa, C≡C, Si(Ra)2, Ge(Ra)2, Sn(Ra)2, C=O, C=S, C=Se, C=NRa, P(=O)(Ra), SO, SO2, NRa, OS, or CONRa and where one or more H atoms may be replaced by D, F, Cl, Br, I, CN or NO2, or an aromatic or heteroaromatic ring system having 5 to 60 aromatic ring atoms, which may be substituted by one or more radicals Ra;
“*” represents a connecting point; “n” is an integer, preferably n is 1 to 1000, preferably 5 to 500, more preferably 10 to 100,
and said 1st repeated unit and said 2nd repeating unit are different of each other; 
preferably x is in the range from 1 to 1000, more preferably from 5 to 500, even more preferably from 5 to 100.
Regarding claim 3, Qiu et al disclose the composition according to claim 1, furthermore wherein the polymer is represented by following formula (X),
A(B)xC(D)yEF		(X)
wherein symbol A is the attaching group; symbol B is a 1st linker, preferably the 1st linker is a linear alkylene group having 1 to 25 carbon atoms, or a linear alkenylene group having 1 to 25 carbon atoms; symbol C is the 1st repeating unit; symbol D is a 2nd linker, preferably the 2nd linker is a linear alkylene group having 1 to 25 carbon atoms, or a linear alkenylene group having 1 to 25 carbon atoms; symbol E is the 2nd repeating unit; symbol F is a tail of the polymer, preferably selected from the group consisting of a hydrogen atom, a linear alkyl group having 1 to 25 carbon atoms, a linear alkoxy group having 1 to 25 carbon atoms and a linear alkenyl group having 1 to 25 carbon atoms, preferably a hydrogen atom or a linear alkyl group having 1 to 25 carbon atoms; x is 0 or 1, y is 0 or 1 [see the polymer cited in the footnotes above in claims 1 and 2].
Regarding claim 4, Qiu et al disclose the composition according to claim 1, furthermore wherein said 1st repeating unit is represented by formula (III) and the 2nd repeating unit is represented by chemical formula (II) [see the rejection of claims 1 and 2 above].
Regarding claim 5, Qiu et al disclose the composition according to claim 1, furthermore wherein at least one of the shell layer comprises a 1st element of group 12 of the periodic table, preferably the 1st element is Zn or Cd,
and a 2nd element of group 16 of the periodic table, preferably the 2nd element is S, Se, or Te [see page 7, line 1, wherein the shell is disclosed to be preferably ZnS].
Regarding claim 6, Qiu et al disclose the composition according to claim 1, furthermore wherein at least one shell layer is represented by following formula (XI),
ZnSxSeyTez	-	(XI)
wherein 0≤x≤1, 0≤y≤1, 0≤z≤1, and x+y+z=1, preferably 0≤x≤1, 0≤y≤1, z=0, and x+y=1 [see page 7, line 1, wherein the shell is disclosed to be preferably ZnS].
Regarding claim 7, Qiu et al disclose the composition according to claim 1, furthermore wherein said shell layers of the semiconducting light emitting nanoparticle are double shell layers [see page 6, lines 34-37, wherein there are disclosed “at least one shell,” which would suggest the possibility of a double shell].
Regarding claim 8, Qiu et al disclose the composition according to claim 1, furthermore wherein the composition further comprises at least one additional material, preferably the additional material is selected from the group consisting of organic light emitting materials, inorganic light emitting materials, charge transporting materials, scattering particles, optically transparent polymers, anti-oxidants, radical quenchers, polymerization initiators, and additional ligands [see page 17, lines 10-11, wherein at least a polymerization initiator is disclosed].
Regarding claim 9, Qiu et al disclose the composition according to claim 1, furthermore wherein the composition comprises a plurality of semiconducting light emitting nanoparticles [see Fig. 1; see also page 6, lines 34-37].
Regarding claim 10, Qiu et al disclose the composition according to claim 1, furthermore wherein the total amount of the semiconducting light emitting nanoparticle is in the range of from 0.1 wt.% to 90 wt.% based on the total amount of the composition, preferably from 5 wt.% to 70 wt.%, more preferably from 10 wt.% to 50 wt.% [see page 1, lines 30-32].
Regarding claim 11, Qiu et al disclose the composition according to claim 1, furthermore wherein the total amount of the polymer is in the range from 0.1 wt.% to 90 wt.% based on the total amount of the composition, preferably from 5 wt.% to 80 wt.%, more preferably from 10 wt.% to 50 wt.% [see the paragraph bridging pages 1 and 2].
Regarding claim 12, Qiu et al disclose a formulation comprising at least the composition according to claim 1, and
a solvent, preferably said solvent is selected from one or more members of the group consisting of ethylene glycol monoalkyl ethers, such as, ethylene glycol monomethyl ether, ethylene glycol monoethyl ether, ethylene glycol monopropyl ether, and ethylene glycol monobutyl ether; diethylene glycol dialkyl ethers, such as, diethylene glycol dimethyl ether, diethylene glycol diethyl ether, diethylene glycol dipropyl ether, and diethylene glycol dibutyl ether, propylene glycol monoalkyl ethers, such as, propylene glycol monomethyl ether (PGME), propylene glycol monoethyl ether, and propylene glycol monopropyl ether; ethylene glycol alkyl ether acetates, such as, methyl cellosolve acetate and ethyl cellosolve acetate; propylene glycol alkyl ether acetates, such as, propylene glycol monomethyl ether acetate (PGMEA), propylene glycol monoethyl ether acetate, and propylene glycol monopropyl ether acetate; ketones, such as, methyl ethyl ketone, acetone, methyl amyl ketone, methyl isobutyl ketone, and cyclohexanone; alcohols, such as, ethanol, propanol, butanol, hexanol, cyclo hexanol, ethylene glycol, and glycerin; esters, such as, ethyl 3-ethoxypropionate, methyl 3-methoxypropionate, and ethyl lactate; and cyclic asters, such as, gamma-butyro-lactone; chlorinated hydrocarbons, such as chloroform, dichloromethane, chlorobenzene, and dichlorobenzene, preferably said solvent is propylene glycol alkyl ether acetates, alkyl acetates, ethylene glycol monoalkyl ethers, propylene glycol, and propylene glycol monoalkyl ethers; more preferably the solvent is selected from one or more members of the group consisting of propylene glycol alkyl ether acetates, such as, propylene glycol monomethyl ether acetate (PGMEA), alkyl acetates such as butyl acetate, ethylene glycol monoalkyl ethers such as ethylene glycol monobutyl ether, propylene glycol or propylene glycol monoalkyl ethers such as methoxypropanol, more preferably the solvent is selected from propylene glycol alkyl ether acetates [see the materials table bridging pages 22-23, wherein ethanol is a named material].
Regarding claims 13-15, Qiu et al disclose an electronic device, optical device, in a biomedical device or for fabricating an electronic device, optical device or a biomedical device, comprising a composition according to claim 1 [see page 19, lines 34-37], specifically an optical medium in an optical device, as required by claims 14 and 15. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN E SNOW whose telephone number is (571)272-8603. The examiner can normally be reached M-W, 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.E.S./Examiner, Art Unit 2899                                                                                                                                                                                                        /VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1
    PNG
    media_image2.png
    100
    382
    media_image2.png
    Greyscale

        2
    PNG
    media_image2.png
    100
    382
    media_image2.png
    Greyscale